Title: To Thomas Jefferson from James Hendricks, 7 May 1781
From: Hendricks, James
To: Jefferson, Thomas



Sir
Alexandria 7th. May 1781

I had the honour of Your Excellency’s letter of 12th. Ult. on the subject of Building a Fort and Blockhouse at this Place and am instructed by the Common Council to inform you that a Considerable part of the work which they conceive necessary towards the Completion of the Battery is already excuted, and one Nine and Two Twelve-pounders mounted on travelling Carriages at the expence of a few of the inhabitants who Voluntarily advanced their money for that Service expecting to be reimburs’d by Government; we intended to have made a Platform with Plank and to have mounted another Nine pounder but cou’d not carry this design into execution for want of more Cash.
We thank you for your proposal of Sending Colo. Senf to examine our Situation and we have not a doubt but we Shall be able to furnish the necessary Number of Workmen, Carriages, &c. for to accomplish this design.
I wou’d not wish to enlarge upon our distress’d Situation at present. I shall only observe that our Militia are now on duty below, that we have Cheerfully contributed on all occasions towards  the common Cause and that in addition to this, we have been oblig’d to keep a constant guard in our Town for these Several weeks past to protect the Ammunition we have collected and guns mounted at our own expence, without which Some designing persons might in a few Minutes destroy what we have with so much labour and expence been Collecting, this Service operates extremely Severe on the few who have Voluntarily turn’d out on this Occasion.
This picture we are induced to think will turn your Excellency’s Attention towards us, relying on this Assurance, we Shall expect Colo. Senf as Soon as he can call upon us and if it were possible a few thousands wou’d be well apply’d in finishing what we have begun.
I have the Honour to be wt. much respect Yr. Excellency’s Obedt. Hble servt.,

James Hendricks

